fiLE FOR RECORD
                                            CASE NO. CR1400939                  )ff!;~f~ER LINDENZWEIG
                                                                              c~' ! " -'"-E ·::-; HVNT co. rx
STATE OF TEXAS                                      §     IN THE DISTRICT~Ql1~1J  PHIN! 1:
                                                                              FILED                    17
                                                    §                    6th COURT OF APPEALS
VS                                                  §                       TEXARKANA, TEXAS
                                                          COUNTY COURT A T-..UAW-ONE.
                                                                                                      NOTICE OF APPEAL-CRIMINAL FORM

                                NO. CR1400939

THE STATE OF TEXAS                              IN THE HUNT COUNTY

vs.                                             COURT OF LAW #1

SHANNA GLUCK                                    HUNT COUNTY, TEXAS



DATE NOTICE OF APPEAL FILED: FEBRUARY 13,2015

OFFENSE: THEFT OF PROPERTY >=$500